Citation Nr: 0524511	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral otitis 
externa.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945, and again from September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a history of bilateral otitis externa 
with no evidence indicating active infection such as 
swelling, discharge or itching.

3.  The RO denied entitlement to service connection for mixed 
deafness in a January 1964 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the denial.

4.  The RO found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss in a July 1996 rating 
decision.  The veteran was notified of this decision, 
submitted a notice of disagreement, but did not perfect his 
appeal by submitting a substantive appeal.

5.  Evidence submitted since the time of the last final 
decision, the RO's July 1996 rating decision, does not relate 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral otitis 
externa have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 6210 (2004).

2.  Evidence received since the RO denied entitlement to 
service connection for bilateral hearing loss is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The July 1996 rating decision continuing the denial of 
entitlement to service connection for bilateral hearing loss 
is final and the claim is not reopened.  38 U.S.C.A. §§ 1110, 
7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in December 2003, which 
is prior to the initial AOJ decision of March 2004.  Thus, it 
was sent to the veteran before the adverse decision by the 
RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in March 2004.  
Because the letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to the 
explicit VCAA notice, the veteran was advised in the rating 
decision on appeal, the Statement of the Case, and the 
Supplemental Statement of the Case as to the specific reasons 
why his particular claims were being denied and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in the May 
2004 Supplemental Statement of the Case.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that a compensable rating should be 
assigned for bilateral otitis externa because he experiences 
bilateral hearing loss that he attributes to his history of 
having ear infections during service.  The veteran has not 
submitted a medical opinion linking his hearing loss to his 
history of ear infections and treatment records associated 
with the claims folder only reflect treatment for bilateral 
hearing loss with hearing aids.  The veteran does not contend 
that a compensable evaluation should be assigned for ear 
infections as he clearly reports that he has not experienced 
ear infections for over fifty years.

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's otitis externa has been evaluated as 
noncompensable under 38 C.F.R. Section 4.87, Diagnostic Code 
6210, since 1956.  In order for a compensable evaluation to 
be assigned, there must be evidence of chronic otitis externa 
exhibited by swelling, discharge and itching requiring 
frequent and prolonged treatment.

The veteran does not participate in any treatment for chronic 
otitis externa or any other ear infection.  At his February 
2004 VA examination, he advised the examiner that he had not 
experienced an ear infection in fifty years and only had 
complaints of bilateral hearing loss.  The examiner found no 
evidence of ear infection.  Although a diagnosis of severe to 
profound bilateral sensorineural hearing loss was rendered, 
the examiner did not make a causal connection between the 
hearing loss and the veteran's half-century old history of 
otitis externa.

Given the evidence as outlined above, the Board finds that 
criteria for assignment of a compensable evaluation for 
otitis externa have not been met as there is no evidence of 
active infection or chronic disability requiring frequent and 
prolonged treatment.  As noted above, the veteran fully 
acknowledges that he does not meet criteria for a compensable 
rating based on symptoms of chronic ear infections and only 
desires a compensable rating based on hearing loss.  
Unfortunately, the medical evidence of record does not show 
that the veteran's bilateral hearing loss is a symptom of 
chronic otitis externa.  As such, a compensable evaluation 
for bilateral otitis externa is denied.

New and Material Evidence

In January 1964, the RO denied service connection for 
bilateral mixed deafness, finding that there was no evidence 
of such a disorder having its origin in service or within one 
year of the veteran's discharge from service.  The veteran 
was given notice of the rating decision, but did not appeal 
the denial of benefits.  Accordingly, the RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 1996, the RO continued the denial of service 
connection for bilateral hearing loss by finding that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran submitted a notice of 
disagreement with respect to the rating decision and the RO 
issued a Statement of the Case.  The veteran, however, did 
not perfect his appeal of the July 1996 rating decision by 
submitting a substantive appeal as is required by 38 C.F.R. 
Section 20.202.  Accordingly, the RO decision became final.  

The veteran again seeks to reopen his claim for service 
connection for bilateral hearing loss by asserting that his 
hearing loss is a result of ear infections suffered during 
service.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
after August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decisionmakers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

With these considerations in mind, the Board must determine 
if the veteran's claim of entitlement to service connection 
for bilateral hearing loss may be reopened.  In reviewing the 
evidence, the credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the last final decision in July 1996, the 
evidence of record included service medical records showing 
treatment for chronic ear infections with no finding of 
hearing loss.  The first post-service diagnosis of hearing 
loss was recorded in June 1956 with the finding of very mild 
mixed deafness, bilaterally.  Audiometric testing in December 
1963 was considered normal with test results suggesting a 
tendency to exaggerate hearing in the right ear.  Treatment 
records dated in 1995 reflect complaints of tinnitus, vertigo 
and progressive hearing loss for one year and a diagnostic 
assessment of bilateral moderate progressing to profound 
sensorineural hearing loss.  Based on this evidence, the RO 
determined that the veteran did not develop bilateral hearing 
loss as a result of disease or injury experienced during 
service and denied his claim of entitlement to service 
connection for bilateral hearing loss.

Since the July 1996 rating decision, the veteran has again 
asserted that his hearing loss is a result of experiences 
during service, specifically his repeated ear infections in 
the 1940's.  Current VA treatment records show the diagnosis 
of bilateral sensorineural hearing loss and the use of 
hearing aids.  VA examination reports dated in February 2004 
also include the diagnosis of bilateral sensorineural hearing 
loss.  The newly submitted evidence, however, does not 
include a medical opinion linking the veteran's current 
disability to infections incurred over fifty years ago.

Following a complete review of the record evidence, the Board 
finds that the evidence received of record since July 1996 is 
certainly new in that it has never before been presented to 
agency decisionmakers.  The evidence, however, is not 
material because it does not relate to the unestablished fact 
of etiology as is necessary to substantiate the claim of 
entitlement to service connection.  That is to say, because 
the medical evidence does not include a medical opinion 
supporting the veteran's continued contention that the ear 
infections experienced during service caused his current 
hearing loss, the new evidence cannot be considered material.  
Consequently, the previously denied claim of entitlement to 
service connection for bilateral hearing loss cannot be 
reopened and remains denied.


ORDER

A compensable rating for bilateral otitis externa is denied.

New and material evidence having not been submitted, service 
connection for bilateral hearing loss remains denied.



	                        
____________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


